NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

UNITED STATES,
Plaintiff-Appellee,

V.

TREK LEATHER, INC.,
Defendant,
AND

HARISH SHADADPURI, .
Defendant-Appellant.

2011-1527

Appeal from the United States Court of International
Trade in case no. 09-CV-O041, Senior Judge Nicholas
Tsoucalas.

ON MOTION

ORDER

US V. TREK LEATHER 2

Upon consideration of Harish Shadadpuri’s unopposed
motion for leave to file a supplemental joint appendix
with appendix attached,

IT Is ORDERED THAT:

The motion is granted The supplemental joint ap-
pendix is accepted.

FoR THE CoURT
AUG l 5 im /S/ Jan H@rbaly
Date J an Horbaly
Clerk
cc; Stephen Carl Tosini, Esq. _
John J. Galvin, Esq. H% ma
825 "“'*r%%‘l=EnEn/ii&§%t°n

Aue 1 5 2012
JANHORBA|.V
» clean